Electronically Filed
                                                         Supreme Court
                                                         SCWC-15-0000402
                                                         01-SEP-2016
                                                         10:05 AM


                          SCWC-15-0000402


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


         STATE OF HAWAI'I, Respondent/Plaintiff-Appellee,


                                 vs.


       RACHEL VIAMOANA UI, Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

            (CAAP-15-0000402; CASE NO. 3DTA-11-02996)


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Petitioner/Defendant-Appellant Rachel Viamoana Ui’s


application for writ of certiorari filed on July 20, 2016, is


hereby accepted. 


          IT IS FURTHER ORDERED that no oral argument will be

held, subject to further order of this court.     Any party may,

within ten days and pursuant to Rule 34(c) of the Hawai'i Rules

of Appellate Procedure, move for retention of oral argument.

          DATED:   Honolulu, Hawai'i, September 1, 2016.

                                /s/ Mark E. Recktenwald


                                /s/ Paula A. Nakayama


                                /s/ Sabrina S. McKenna


                                /s/ Richard W. Pollack


                                /s/ Michael D. Wilson